Citation Nr: 1614249	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  11-10 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for pituitary adenoma, both as directly incurred in service and as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to September 1977. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue on appeal was previously remanded by the Board in August 2014.

The Board notes that, in June 2015, the RO denied entitlement to a disability rating based upon individual unemployability (TDIU) and the Veteran timely filed an August 2015 notice of disagreement with this decision.  It appears that the RO is in the process of developing the claim.  Therefore, a remand for issuance of a statement of the case is therefore not warranted at this time.  38 C.F.R. § 19.9(c) (2015) (codifying Manlincon v. West, 12 Vet. App. 238 (1999)); see also Veterans Appeals Control and Locator System (VACOLS).


FINDING OF FACT

On March 17, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of service connection for pituitary adenoma, both as directly incurred in service and as due to ionizing radiation exposure, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a March 2016 written statement by his representative, the Veteran withdrew the appeal regarding the issue of service connection for pituitary adenoma, both as directly incurred in service and as due to ionizing radiation exposure; therefore, there remain no questions of fact or law for appellate consideration regarding that issue.  Accordingly, the Board does not have jurisdiction to review the appeal regarding the claim and it is dismissed.


ORDER

The appeal for service connection for pituitary adenoma, both as directly incurred in service and as due to ionizing radiation exposure, is dismissed.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


